Citation Nr: 9905181	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-32 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services.  

(The issues of entitlement to service connection for an 
acquired psychiatric disability, including post-traumatic 
stress disorder and to waiver of recovery of an overpayment 
of improved disability pension benefits are being considered 
in separate decisions.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to January 
1947 and from July 1948 to June 1952.  This is an appeal from 
an April 1996 decision by the Department of Veterans Affairs 
(VA) Medical Center, Huntington, West Virginia (the 
originating agency), denying entitlement to reimbursement or 
payment of the expenses incurred in connection with treatment 
of the veteran at the Cabell-Huntington Hospital, Huntington, 
West Virginia, from October 5 to October 7, 1995.


REMAND

The record reflects that the veteran has established service 
connection for residuals of burns, rated noncompensable.  As 
noted above, a claim for service connection for a psychiatric 
disability, which was initially raised in an informal claim 
of February 1995 is pending and is the subject of another 
Board decision presently being considered.  He is also rated 
as permanently and totally disabled for pension purposes, 
including the aid and attendance allowance, based primarily 
on a right temporal hydroma with left hemiparesis, rated 
100 percent disabling for pension purposes.  

The originating agency denied the veteran's claim for 
reimbursement or payment of the private medical expenses in 
question on the basis that the treatment was not for a 
service-connected disease or disability and the veteran did 
not have a service-connected disability permanently evaluated 
as 100 percent disabling.  Although bills from the Cabell-
Huntington Hospital reflecting the veteran's treatment in 
October 1995 are of record, there are no hospital reports 
reflecting the condition or conditions for which he was 
treated of record.

In view of the foregoing matters, findings of fact and 
conclusions of law are being deferred pending a REMAND for 
the following action:

1.  The originating agency should obtain 
adequate records to determine the 
veteran's treatment at the Cabell-
Huntington Hospital in October 1995 and 
associate those records with the claims 
file.

2.  The veteran's appeal on this issue 
should then be reviewed by the 
originating agency.  If the denial is 
continued, he and his representative 
should be sent a supplemental statement 
of the case and be afforded the 
appropriate time in which to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.  

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


- 4 -

